DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… calculating a first optimization result for the first fragment in a distributed manner based on a second optimization result from a second kernel unit; streaming an application state of a machine fragment on a second kernel unit into a database table row, dissolving the machine fragment for releasing a portion of the reconfigurable resources allocated to the second fragment on the second kernel 
Subramanian does not show calculating an optimization result;
Nollet shows only scheduling of tasks (See Nollet paragraph [0060]) and not calculating a first optimization result for a first fragment in a distributed manner based on a second optimization results from a second kernel unit;
Mukherjee shows only scheduling of tasks on a master server on which the SPM (scheduling, partitioning, and modelling) tool is installed (See Mukherjee paragraph [0036]) and is otherwise silent about calculating a first optimization result for a first fragment in a distributed manner based on a second optimization results from a second kernel unit;
Ueda shows only the scheduling of parallel job execution (See Ueda paragraph [0001]) but is otherwise silent about calculating a first optimization result for a first fragment in a distributed manner based on a second optimization results from a second kernel unit; 
Kelem shows only the reassignment of a portion of a programmable integrated circuit if the integrated circuit is damaged but is otherwise silent on showing calculating a first optimization result for a first fragment in a distributed manner based on a second optimization result; and
Suaris shows only the reevaluating and re-implementing a circuit design for a memory module for a first element but does not show calculating an optimization result for the first element in a distributed manner based on the second optimization result of a 
The examiner respectfully disagrees, and to further clarify, by combining Mukherjee’s first fragment during the first time slot (Fig. 5; [0015]-[0019]; [0032]-[0035]; and [0042]-[0043]) and Suaris’ calculating a first optimization result for first in a distributed manner based on a second optimization result (e.g. associated with the optimization of Part 1/Part 2 being based on Part 2/Part 1, as the optimization of Part 1/Part 2 would unallocate resource(s) that is used in the optimization of Part 2/Part 1: [0040]-[0043]; [0046]; and [0062]-[0071]) ([0013]-[0014]; [0026]-[0027]; [0029]; [0027]-[0046]; and [0057]-[0071]) with Subramanian’s reconfigurable resources including a second kernel unit for implementing the application (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]), the resulting combination of the references would teach/suggest calculating a first optimization result for the first fragment in a distributed manner based on the second optimization result of a second kernel unit; therefore, the resulting combination of the references would further teaches/suggest the above claimed features.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 6 and 11, the examiner will also apply the above response for independent claim 1 towards independent claims 6 and 11.

I. CLAIM OBJECTIONS
Claim 1 and 11 are objected to because of the following informalities:  
the second kernel unit …-.
in claim 11, line 10, “… the first kernel unit to a second kernel unit …” should be replaced with -… the first kernel unit to the second kernel unit …-.
Appropriate correction is required.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Subramanian et al. (US Pub.: 2006/0003757) in view of Nollet et al. (US Pub.: 2004/0049672), Mukherjee et al. (US Pub.: 2005/0278680), Ueda (US Pub.: 2008/0229320), Kelem et al. (US Patent 8,384,416), and Suaris et al. (US Pub.: 2005/0093571).

As per claim 1, Subramanian teaches/suggests a method of operation of a computing system comprising: 
generating a first cluster having a first kernel unit for managing first reconfigurable hardware devices (e.g. reconfigurable architecture together with application-specific kernels; and configuration input 281 can also include information 
analyzing an application descriptor associated with an application (e.g. application having a function that is constitute of the first and second sub functions), wherein the application descriptor is used to determine how the first reconfigurable hardware devices are to be allocated for the application (e.g. reconfigurability based upon the specific needs identified for a class of protocol in a given application, or for a class of applications: [0087] and [0216]-[0220]) (Fig. 1D; Fig. 2A-2F; [0045]; [0059]; [0070]-[0076]; [0082]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]);
having reconfigurable resources in the first reconfigurable hardware devices to implement the application (e.g. application is implemented via the reconfigurable logic/hardware) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); and
implementing the application with the reconfigurable resources (e.g. application is implemented via the reconfigurable logic/hardware) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); 
operating accordingly from a second kernel unit (e.g. second cluster corresponding to a second sub function); operating with an application state of a machine fragment on the second kernel in association with a database table row (e.g. associated with providing to a state machine with state conditions for the second cluster corresponding to the second sub function); operating with the machine fragment relating 
executing with the first kernel unit (e.g. processing associated with the first kernel unit: [0083]) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); 
executing with the second kernel unit (e.g. processing associated with the second kernel unit: [0083]) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); and 
streaming the application state machine fragment from the data base table row back into the second kernel unit (e.g. associated with providing to a state machine with state conditions for the second cluster corresponding to the second sub function); and executing the machine fragment in a third time slot (e.g. processing associated with corresponding kernel unit during corresponding time slot: [0083]) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]).
Subramanian does not teach the method of operation of a computing system comprising:

scheduling a first time slot during which resources are to be reserved;
upon occurrence of the first time slot, implementing a first fragment of the first bitstream in the first cluster loaded into the resources that have been reserved to implement the application; and 
calculating a first optimization result for the first fragment in a distributed manner based on a second optimization result;
streaming into the database;
dissolving for releasing a portion of resources allocated to the second fragment;
determining a slack capacity based on the second optimization result, the slack capacity is an amount of resources available for implementing fragments;
sending a request, the request indicating insufficient reconfigurable resources, to schedule a second time slot and generate a second fragment of the application on the second kernel unit based on the slack capacity using an allocation module implemented in a second reconfigurable hardware devices, and the second reconfigurable hardware devices are field programmable gate array devices;
operating the first fragment during the first time slot; 
operating the second fragment during the second time slot; and
dissolving the second fragment.
Nollet teaches/suggests a method comprising: generating a first bitstream based on the application descriptor for loading the first reconfigurable hardware devices (e.g. description: [0021] and [0079]); and implementing with the first bitstream in the first Subramanian’s first reconfigurable hardware device, the resulting combination of the references further teaches the above claimed features.
Mukherjee teaches/suggests a method comprising: scheduling a first time slot during which resources are to be reserved; upon occurrence of the first time slot, implementing a first fragment of the resources that have been reserved to implement the application; operating with the first fragment; and to schedule a second time slot for a second fragment (e.g. in association with the repeating of the scheduling, partitioning and mapping operations); operating the first fragment during the first time slot; and operating the second fragment during the second time slot (Fig. 5; [0015]-[0019]; [0032]-[0035]; and [0042]-[0043]), by combining the SPM methodology with Subramanian’s reconfigurable resources for implementing the application, the resulting combination of the reference further teaches/suggests the above claimed features.
Ueda teaches/suggests a method comprising: sending a request, the request indicating insufficient reconfigurable resources, to be operational based on the request ([0034]-[0038]).
Kelem teaches/suggests a method comprising: having a second fragment on corresponding unit; a second fragment of the application on the second kernel unit using an allocation module (e.g. assign/re-assign operation(s) associated with program/application to corresponding circuit element) implemented in a second reconfigurable hardware devices, and the second reconfigurable hardware devices are 
Suaris teaches/suggests a method comprising: calculating a first optimization result for first in a distributed manner based on a second optimization result (e.g. associated with the optimization of Part 1/Part 2 being based on Part 2/Part 1, as the optimization of Part 1/Part 2 would unallocate resource(s) that is used in the optimization of Part 2/Part 1: [0040]-[0043]; [0046]; and [0062]-[0071]); streaming into database (e.g. equate to operations for un-allocating resources: [0070]); dissolving for releasing a portion of the resources (e.g. equate to resources being unallocated: [0070]); determining a slack capacity based on the second optimization result, the slack capacity is an amount of resources available for implementing fragments (e.g. as the architecture would need to know the resources available for new implementation based on result from re-implementation being carried out); generating based on the slack capacity (e.g. as the new implementation is being generated via re-implementation base on the amount of available resources); and dissolving accordingly (e.g. equate to unallocating operations) ([0013]-[0014]; [0026]-[0027]; [0029]; [0027]-[0046]; and [0057]-[0071]).
It would have been obvious for one of ordinary skill in this art, at the time of invention was made, to include Nollet’s generation of the first bitstream and Mukherjee’s SPM methodology, Ueda’s allocation request for additional resource(s), Kelem’s self-healing operations and Suaris’ re-implementation operations into Subramanian’s computing system for the benefit of automatically identifying the data that should be configured on the device, as well as improving the flexibility in the use of resources (Nollet, [0010]), automatically reaching an optimal physical hardware design (Mukherjee, [0015]), properly detecting insufficiency of allocated resource(s) (Ueda, [0038]), implementing a robust integrated circuit architecture that is capable of significant resiliency (Kelem, col. 3, ll. 21-23), and improving the design (Suaris, [0037]) to obtain the invention as specified in claim 1.

As per claim 2, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 1 above, where Nollet, Mukherjee and Ueda further teach/suggest the method further comprising generating an additional bitstream based on the application descriptor for loading an additional reconfigurable hardware device in the first cluster, wherein the additional bitstream implements the second fragment of the application different from the first fragment implemented by the first bitstream (Nollet, [0065]; [0075]; [0079]; [0084]; [0094]; [0117]; Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]; and Ueda, ([0034]-[0038]). 
 
As per claim 3, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 1 above, where Subramanian and Nollet further teach/suggest the method further comprising: sending a session command from the first cluster to a second cluster (e.g. signal: [0094]-[0097]; and Subramanian) coupled to the first cluster for requesting the application to be loaded into the second cluster (Subramanian, Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; and Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; and [0136]). 
 
As per claim 4, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 1 above, where Subramanian, Nollet and Mukherjee further teach/suggest the method further comprising searching the first cluster based on a multi-plane scope for the reconfigurable resources to implement the application (e.g. planes 201a-201i: [0070]-[0072], Subramanian), the multi-plane scope indicating whether the searching is performed not only in the first cluster but also in a second cluster coupled to the first cluster (Subramanian, Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; [0136]; and Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]), wherein the first and second clusters would have been searched for configuration/reconfiguration.
 
As per claim 5, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 1 above, where Subramanian, Nollet and Mukherjee further teach/suggest the method further comprising: wherein the reconfigurable resources include a combination of programmable logic blocks or interconnects (Subramanian, Fig. 2A-2F; [0045]; [0061]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; Nollet, [0020]-[0021]; [0058]; Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]).

As per claim 6, Subramanian teaches/suggests a method of operation of a computing system comprising: 
generating a first cluster having a first kernel unit for managing a first reconfigurable hardware devices (e.g. reconfigurable architecture together with application-specific kernels; and configuration input 281 can also include information associated with the interconnect configuration used to build a cluster/group) ([0045] and [0116]) (e.g. first cluster corresponding to a first sub function) (Fig. 2A-2F; [0045];[0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; and [0111]-[0116]);
generating a second cluster having a second kernel unit for managing second reconfigurable hardware devices (e.g. second cluster corresponding to a second sub function) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; and [0111]-[0116]);
analyzing an application descriptor associated with an application (e.g. application having a function that is constitute of the first and second sub functions), wherein the application descriptor is used to determine how the first reconfigurable hardware devices are to be allocated for the application (e.g. reconfigurability based upon the specific needs identified for a class of protocol in a given application, or for a class of applications: [0087] and [0216]-[0220]) (Fig. 1D; Fig. 2A-2F; [0045]; [0059]; [0070]-[0076]; [0082]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); 

implementing the application with the reconfigurable resources (e.g. application is implemented via the reconfigurable logic) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); and 
operating with an application state of a machine fragment on the second kernel in association with a database table row (e.g. associated with providing to a state machine with state conditions for the second cluster corresponding to the second sub function); operating with the machine fragment relating to the reconfigurable resources allocated to operation on the second kernel unit (e.g. associated with operation of the resources allocated to the second cluster corresponding to the second sub function); operation for the second kernel unit; communicating from the first kernel unit to the second kernel unit, having reconfigurable resources in the first kernel unit, the second kernel unit configured to be operational (e.g. as the first and second kernel units are configured/reconfigured to operate together to accomplish a specific need) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]); and 
executing with the first kernel unit (e.g. processing associated with the first kernel unit: [0083]) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]);

streaming the application state machine fragment from the data base table row back into the second kernel unit (e.g. associated with providing to a state machine with state conditions for the second cluster corresponding to the second sub function); and executing the machine fragment in a third time slot (e.g. processing associated with corresponding kernel unit during corresponding time slot: [0083]) (Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; and [0216]-[0220]).
Subramanian does not teach the method of operation of a computing system comprising:
generating a load command for an application received by the first cluster;
operating accordingly for the load command;
generating a first bitstream based on the application descriptor for loading the first reconfigurable hardware devices;
scheduling a first time slot during which resources are to be reserved;
upon occurrence of the first time slot, implementing a first fragment of the first bitstream in the first cluster loaded into the resources that have been reserved to implement the application; 
calculating a first optimization result for the first fragment;
streaming into the database;
dissolving for releasing a portion of resources allocated to the second fragment;

sending a request, the request indicating insufficient resources, to schedule a second time slot and generating a portion of the application on the second kernel unit for a second fragment of the application on the second kernel unit based on the slack capacity using an allocation module implemented in a second reconfigurable hardware devices, the second reconfigurable devices are field programmable gate array devices;
operating the first fragment during the first time slot; 
operating the second fragment during the second time slot; and
dissolving the second fragment.
Nollet teaches/suggests a method comprising: generating a load command for an application received by the first cluster ([0081] and [0107]-[0108]); operating accordingly for the load command; generating a first bitstream based on the application descriptor for loading the first reconfigurable hardware devices (e.g. associated with bitstream base on description of task for reconfigurable device: [0021] and [0079]); implementing with the first bitstream in the first cluster (e.g. area fragment: [0058]; [0075]; and [0136]) loaded into the resources; and operating accordingly with the first fragment ([0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117];  and [0136]), by combining the fragment for the hardware device with Subramanian’s first reconfigurable hardware devices, the resulting combination of the references further teaches the above claimed features.
Mukherjee teaches/suggests a method comprising: scheduling a first time slot during which resources are to be reserved; upon occurrence of the first time slot, Subramanian’s reconfigurable resources for implementing the application, the resulting combination of the reference further teaches/suggests the above claimed features.
Ueda teaches/suggests a method comprising: sending a request, the request indicating insufficient resources, to be operational based on the request ([0034]-[0038]).
Kelem teaches/suggests a method comprising: having a second fragment on corresponding unit; a portion of the application on the second kernel unit for a second fragment of the application on the second kernel unit using an allocation module (e.g. assign/re-assign operation(s) associated with program/application to corresponding circuit element) implemented in a second reconfigurable hardware devices, and the second reconfigurable hardware devices are field programmable gate array devices (e.g. as the IC(s) itself implement reassignments via self-healing in real-time or near real-time to allow operation to continue without disruption: col. 13, l. 41 to col. 14, l. 16 and col. 65, ll. 13-57); and operating the second fragment accordingly (Fig. 2; col. 3, ll. 21-58; col. 13, l. 11 to col. 14, l. 51; col. 15, l. 40 to col. 16, l. 40; col. 27, ll. 19-21; col. 43, l. 66 to col. 44, l. 9; col. 48, ll. 48-54; col. 65, l. 13 to col. 68, l. 14).
Suaris teaches/suggests a method comprising: calculating a first optimization result for a first (e.g. associated with the architecture knowing the reduction in timing 
It would have been obvious for one of ordinary skill in this art, at the time of invention was made, to include Nollet’s generation of the first bitstream and implementing of the first fragment, Mukherjee’s SPM methodology, Ueda’s allocation request for additional resource(s), Kelem’s self-healing operations and Suaris’ re-implementation operations into Subramanian’s computing system for the benefit of automatically identifying the data that should be configured on the device, as well as improving the flexibility in the use of resources (Nollet, [0010]), automatically reaching an optimal physical hardware design (Mukherjee, [0015]), properly detecting insufficiency of allocated resource(s) (Ueda, [0038]), implementing a robust integrated circuit architecture that is capable of significant resiliency (Kelem, col. 3, ll. 21-23), and improving the design (Suaris, [0037]) to obtain the invention as specified in claim 6.

As per claim 7, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 6 above, where Nollet, Mukherjee and Ueda further teach/suggest the method further comprising: generating an additional bitstream based on the application descriptor for loading an additional reconfigurable hardware device in the first cluster, wherein the additional bitstream implements the second fragment of the application different from the first fragment implemented by the first bitstream; and implementing the application with the additional bitstream and the first bitstream (Nollet, [0065]; [0075]; [0079]; [0084]; [0094]; [0117]; Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]; and Ueda, ([0034]-[0038]). 

As per claim 8, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 6 above, where Subramanian and Nollet further teach/suggest the method further comprising sending a session command from the first cluster to a second cluster (e.g. signal: [0094]-[0097]; and [0116], Subramanian) coupled to the first cluster to establish a login session in the second cluster for the first cluster to communicate with the second cluster for requesting the application to be loaded into the second cluster (Subramanian, Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; and Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; and [0136]). 

As per claim 9, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 6 above, where Subramanian, Nollet Mukherjee further teach/suggest the method further comprising: searching the first cluster and a second cluster coupled to the first cluster based on a multi-plane scope and a target scope for the reconfigurable resources to implement the application, the multi-plane scope indicating whether the searching is performed not only in the first cluster but also in the second cluster, and the target scope indicating whether the search is performed to find the first reconfigurable hardware devices that are available for the first fragment (Subramanian, Fig. 2A-2F; [0045]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0094]; [0136]; Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; [0136]; and Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]), wherein the first and second clusters would have been searched for configuration/reconfiguration. 
 
As per claim 10, Subramanian, Nollet, Mukherjee, Ueda, Kelem and Suaris teach/suggest all the claimed limitations of claim 6 above, where Subramanian, Nollet and Mukherjee further teach/suggest the method comprising wherein the reconfigurable resources include a combination of programmable logic blocks or interconnects (Subramanian, Fig. 2A-2F; [0045]; [0061]; [0070]-[0076]; [0085]-[0090]; [0097]-[0099]; [0101]-[0105]; [0111]-[0116]; [0216]-[0220]; Nollet, [0020]-[0021]; [0058]; [0075]-[0079]; [0084]; [0094]; [0117]; [0136]; and Mukherjee, Fig. 5; [0015]-[0019]; [0032]-[0035]; [0042]-[0043]).



As per claims 12-15, claims 12-15 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2-5, wherein claim 12-15 is the computing system implementing the method of claims 2-5.

As per claims 16-20, claims 16-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 6-10, wherein claim 16-20 is the computing system implementing the method of claims 6-10.

III. PERTINENT PRIOR ART NOT RELIED UPON
New (US Pub.: 2004/0174187): optimization of FPGA resources including a first set of resources and a second set of resources.
IV. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        November 05, 2021